Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on February 28, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 9, 13, 15 and 18 have been acknowledged.
In view of the amendment of claim 1, applicant added the word “non-transitory” before the phrase “computer-readable medium”. Accordingly, the 35 U.S.C. 101 rejections of claims 1-8 have been withdrawn.

In view of the amendment of claim 1, Applicant amended the claim and clarified “a first set of descriptors” and “a second set of descriptors”. Accordingly, the 35 U.S.C. 112 rejections of claims 1-8 have been withdrawn.

In view of the amendment of claims 9 and 18, Examiner will maintain the 35 U.S.C. 112 rejections of claims 9-20.

Response to Arguments
Applicant’s arguments, see pages 9-12 of Remarks, filed February 28, 2022 have been fully considered. Applicant’s arguments are directed to the amended claims and addressed in the below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites “generating, with a trained model, a first set of descriptors including a descriptor for the image patches and a second set of descriptors including a descriptor for the render patches”. Thus, the limitations require to generate a first set of descriptors for image patches and a second set of descriptors for render patches. However, it is unclear how to generate a set of descriptors only including one “descriptor” for image patches/render patches. The issue is persons of ordinary skill in the art reading the specification is not able to understand what method applicant is intending to encompass. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 10-17 are rejected because they depend upon independent claim 9.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 recites “matching the one or more image descriptors related to the image with one or more render descriptors related to a set of renders based on a terrain model”. The claim describes “generating, using a trained model, one or more image descriptors related to an image” and then performs the matching. However, the limitation is unclear how “render descriptors” are generated for performing the matching. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 19-20 are rejected because they depend upon independent claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
 
Claims 18-20 recite limitation “means” for performing the specialized functions “generating … one or more image descriptors”; “matching …”; “estimating …”; “generating training data …”; “training the model …”; “generating an augmented image …”  and “displaying …”. However, the examiner was unable to find a recitation of sufficient material or structure in the specification for any of the “means” noted above to perform those specialized functions.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
	
	
	
	
	
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 requires “receiving an image, wherein the image has corresponding location information; receiving a set of renders based on a terrain model, the set of renders related to the location information of the image; determining keypoints from the image and each of the set of renders; generating, with a trained model, a first set of descriptors including a descriptor for each keypoint from the image and a second set of descriptors including a descriptor for each keypoint from the set of renders, the trained model trained, using a cross-domain embedding function, to align an input image to at least a portion of a terrain model; identifying candidate renders from the set of renders based on comparing the first set of descriptors related to the image with the second set of descriptors related to the set of renders; and estimating camera pose related to the image using known camera pose information related to the candidate renders”
Applicant’s amendments to claim 1 overcome the combination of the previously cited references, which is the closest combination of references to claim 1. Further, Examiner has not discovered any other references which fully teach claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed. 
Claims 2-8 depend from independent claim 1. They are allowed at least due to their respective dependencies from an allowed claim.

Examiner’s Comment
Claims 9 and 18 (and therefore claims 10-17 and 19-20 by dependency) have not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616